Exhibit MORTGAGE AND SECURITY AGREEMENT (Including Collateral Assignment of Rents and Leases) Property Address: 50 Old Webster Road, Oxford, MA This Mortgage and Security Agreement (Including Collateral Assignment of Rents and Leases) (hereinafter referred to as the “Mortgage”) is made as of the 4th day of June, 2008 by IPG PHOTONICS CORPORATION, a Delaware corporation with a principal place of business at 50 Old Webster Road, Oxford, Massachusetts 01540 (together with any successors in title to the Mortgaged Property hereinafter defined, other than the Bank, sometimes herein referred to as the “Borrower”). 1. Mortgage, Security Agreement and Assignment of Rents and Leases. 1.1Mortgage and Security Agreement.
